Citation Nr: 0207752	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  97-25 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the character of the veteran's discharge from service 
constitutes a legal bar to the award of VA disability 
benefits (other than health care pursuant to Chapter 17, 
Title 38, United States Code).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean
INTRODUCTION

The appellant served on active duty from March 1994 to 
December 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a determination by the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Jurisdiction over the claims folder was 
subsequently transferred to the RO in Nashville, Tennessee.

This case has been remanded a total of four times (in October 
1998, May 1999, August 2000, and November 2000) in part to 
accommodate the appellant's request for a local Travel Board 
hearing before a Member of the Board.  In each instance, this 
intent has been frustrated by the appellant's repeated 
failure to report for several scheduled Travel Board hearings 
or local video conferences, partially (but not always) 
because of his failure to keep VA advised of his current 
address.  After the last such failure by the appellant to 
report for a Travel Board hearing scheduled in June 2001, the 
Nashville RO wrote to the appellant at his last known address 
of record on June 18, 2001, asking him if he was now willing 
to report for a rescheduled hearing at a later date.  No 
response to this inquiry had been received from the appellant 
before the appeal was returned to the Board in late May 2002.  
Under these circumstances, the Board considers the 
appellant's request for a Travel Board hearing to have been 
withdrawn and will proceed with appellate consideration of 
the case.  


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of this appeal have been obtained.  

2.  The appellant entered active duty in March 1994 with a 
commitment to serve four years on active service.  

3.  The appellant was administratively discharged from active 
service in December 1995 under other-than-honorable 
conditions due to a pattern of misconduct.  

4.  The offenses leading to the appellant's administrative 
separation consisted of seven separate (mostly very short) 
periods of unauthorized absence (UA) and two separate 
instances of making false official statements; these are 
mostly minor offenses, and his service was otherwise honest, 
faithful and meritorious.  

5.  The appellant's single, abbreviated period of active 
service from March 1994 to December 1995 was not terminated 
because of willful and persistent misconduct.  


CONCLUSION OF LAW

The appellant's single period of active service was not 
terminated under dishonorable conditions, and there is no 
legal bar to the award of VA disability benefits based upon 
the character of his discharge.  38 U.S.C.A. § 101(2) (West 
1991); 38 U.S.C.A. §§ 3.1, 3.12 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  In addition, since the RO's most recent consideration 
of this claim, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001)(to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326).  The Board will assume, 
for the purposes of this decision, that the liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The current record reflects that the RO has informed the 
appellant in this case of the evidence and information needed 
to substantiate the claim through letters, the statement of 
the case and supplements thereto.  In addition, the RO has 
obtained all identified evidence pertinent to the claim.  
Neither the appellant nor his representative has identified 
any additional evidence or information which could be 
obtained to substantiate the claim, and the Board is also 
unaware of any such outstanding evidence or information.  

In sum, the facts pertinent to this claim have been properly 
developed, and no further action is required to comply with 
the VCAA or the implementing regulations.  Moreover, since 
the decision herein is favorable to the appellant, a remand 
to afford the RO an opportunity to consider the claim in 
light of the regulations implementing the VCAA would only 
serve to further delay resolution of the present claim with 
no benefit flowing to the appellant.  Accordingly, the Board 
will address the merits of the claim.  

II.  Factual Background

The appellant entered active service on March 22, 1994, with 
a legal commitment to serve the next four years on active 
duty.  He did not complete this legal obligation, having been 
administratively separated under other-than-honorable 
conditions on December 18, 1995, and being credited with one 
year, eight months and 10 days of net active service.  

On August 19, 1994, the appellant received non-judicial 
punishment (NJP) for an unauthorized absence (UA) of 25 
minutes on August 6, 1994.  He was also given an unfavorable 
evaluation of 2.8 in August 1994 due to his prior NJP.  On 
August 24, 1994, the appellant elected not to make a 
statement concerning the adverse evaluation report.  

On February 17, 1995, the appellant received NJP for a period 
of UA of 32 minutes on January 24, 1995.  

On August 3, 1995, the appellant received counseling 
concerning his previous NJP's.  He was told that the command 
would not tolerate this type of behavior, and he was advised 
to call the command duty office if he would be late for any 
unforeseen reason. 

On October 12, 1995, the appellant received NJP for: (1) a 
period of UA lasting 18 days from September 15 to October 2, 
1995; (2) making a false official statement on October 2, 
1995; (3) a period of UA for five hours on October 6, 1995; 
and (4) a period of UA for three hours on October 10, 1995.  

On October 16, 1995, the appellant received NJP for: (1) a 
period of UA for 12 minutes on October 28, 1995; (2) making a 
false official statement on October 30, 1995; and (3) a 
period of UA for 3.5 hours on October 30, 1995.  

In November 1995, it was recommended that the appellant be 
administratively separated from active service by reason of 
misconduct due to a pattern of misconduct and due to the 
commission of a serious offense.  The appellant was notified 
of the proposed administrative action and told that he could 
consult with civilian counsel retained at his own expense.  
He was also offered the opportunity to submit verbal or 
written statements in his own behalf and to receive copies of 
all relevant documents.  He indicated that he did not desire 
to consult with counsel and waived his right to submit 
statements in his own behalf.  

The appellant was separated from active service on 
December 18, 1995.  On the DD Form 214, his service was 
characterized as under other-than-honorable conditions, and 
the reason for separation was stated as a pattern of 
misconduct.  

III.  Legal Criteria

The term "veteran" as used in the law and regulations 
governing the award of VA benefits means a person who served 
in the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  

If a former servicemember did not die in service, pension, 
compensation, or dependency and indemnity compensation are 
not payable unless the period of service on which the claim 
is based was terminated by discharge or release under 
conditions which were not dishonorable.  38 U.S.C.A. 
§ 101(2); 38 C.F.R. § 3.12(a).  

A discharge or release from service under other-than-
honorable conditions is considered to have been issued under 
dishonorable conditions if it is determined that it was 
issued because of willful and persistent misconduct.  A 
discharge because of a minor offense will not, however, be 
considered willful and persistent misconduct if service was 
otherwise honest, faithful and meritorious.  38 C.F.R. 
§ 3.12(d)(4).  

IV.  Analysis

After a careful evaluation of the relevant evidence, the 
Board is unable to affirm the RO's determination that the 
appellant was discharged because of willful and persistent 
misconduct.  With the exception of the period of UA of 18 
days, the offenses which led to the appellant's discharge 
were relatively minor in that they did not significantly 
interfere with the performance of his military duties or 
preclude their performance.  See, e.g., Cropper v. Brown, 
6 Vet. App. 450, 452-53 (1994).  Furthermore, the appellant 
has offered the plausible explanation that medications 
prescribed for him by military physicians for the treatment 
of migraine headaches, namely Imtrex and Midrin, made him 
drowsy and caused him to oversleep, thereby resulting in his 
late arrival at work on several occasions in service.  

Thus, the evidence reflects only a single instance of more 
serious misconduct by the appellant during his active 
service, i.e., the period of UA lasting for 18 days, for 
which neither the appellant nor the current evidentiary 
record offers any explanation.  Moreover, it does appear that 
his service was meritorious except for this single instance 
of UA, despite the adverse evaluation given to him by 
military authorities in August 1994 for a very minor offense 
(UA for 25 minutes).  Based upon the single instance of 
significant misconduct by the appellant in service, the Board 
is not satisfied that his discharge resulted from either 
willful or especially persistent misconduct, as set forth in 
the controlling regulations.  It is apparent that the 
appellant was out of place in a military environment, and it 
was entirely appropriate that he be administratively 
separated from service because of this.  However, his conduct 
in service was not so egregious that he should be 
disqualified from receiving VA benefits.  

Accordingly, the Board has concluded that the appellant's 
abbreviated period of active service did not terminate under 
dishonorable conditions which would constitute a legal bar to 
the award of VA benefits.  








ORDER

The Board having determined that the appellant's discharge 
from service was not under dishonorable conditions 
constituting a legal bar to the award of VA disability 
benefits, the benefit sought on appeal is granted.   



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

